Order, Supreme Court, New York County (Milton A. Tingling, J.), entered January 23, 2007, which granted plaintiffs’ motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiffs made a prima facie showing of their entitlement to judgment as a matter of law by demonstrating they were crossing the street, within the crosswalk, with the light in their favor, when they were struck by defendant’s vehicle, which was making a left turn (see Hoey v City of New York, 28 AD3d 717 [2006]; Zabusky v Cochran, 234 AD2d 542 [1996]). Defendant’s unsupported speculation as to plaintiffs’ alleged comparative negligence was insufficient to raise an issue of fact (see Jermin v APA Truck Leasing Co., 237 AD2d 255 [1997]). Concur—Lippman, P.J., Mazzarelli, Friedman, Marlow and Buckley, JJ.